EXHIBIT 10.1
EXECUTION VERSION

SEVENTH AMENDMENT
Dated as of August 28, 2015
to the
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of August 31, 2012
This SEVENTH AMENDMENT (this “Amendment”) dated as of August 28, 2015 is entered
into among ASHLAND INC., a Kentucky corporation (“Ashland”), CVG CAPITAL III
LLC, a Delaware limited liability company (“SPV”), the Originators, the
Investors, Letter of Credit Issuers, Managing Agents and Administrators party
hereto, and THE BANK OF NOVA SCOTIA (“Agent” or “Scotiabank”), as agent for the
Investors.
RECITALS
WHEREAS, the parties hereto have entered into a certain Transfer and
Administration Agreement dated as of August 31, 2012 (as amended, supplemented
or otherwise modified from time to time, the “TAA”) and certain related
Transaction Documents (as defined therein) in connection therewith;
WHEREAS, SunTrust Bank (“SunTrust”) has been paid in full pursuant to that
certain payoff letter dated August 28, 2015 (the “SunTrust Payoff Letter”);
WHEREAS, pursuant to the SunTrust Payoff Letter, SunTrust is no longer a party
to the TAA or any other Transaction Document;
WHEREAS, the parties hereto wish to amend the TAA as specified herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Transaction Documents, the parties hereto agree as
follows:
SECTION 1.    Definitions.  All capitalized terms not otherwise defined herein
are used as defined in the Transaction Documents. 
SECTION 2.   Reduction of Facility Limit. (a) Effective as of the date hereof,
the Facility Limit is hereby reduced to $196,500,000.
(b)    The parties hereto hereby consent to the transactions specified in the
SunTrust Payoff Letter.
SECTION 3.    Additional Amendments. The TAA is further amended hereby as
follows:
 
3.1    The definition of “Commitment Termination Date” in the TAA is hereby
replaced in its entirety with the following:
“Commitment Termination Date” means December 31, 2015, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (in their sole discretion).
 
 
 
 
 
3.2    The definition of "Letter of Credit Sublimit" in the TAA is hereby
replaced in its entirety with the following:
"Letter of Credit Sublimit" means, at any time, an amount equal to $196,500,000.
3.3    Schedule II to the TAA is here by amended by inserting, in appropriate
alphabetical order, the definition of “AUP Reserve” as follows:
“AUP Reserve” means, as of any date of determination, 7.5% of the Net Pool
Balance on such date; provided that following delivery of a report required to
be delivered pursuant to Section 6.1(a)(i)(second) of this Agreement and with
the unanimous consent of the Committed Investors, such consent not to be
unreasonably withheld, such reserve amount shall be reduced to 0% of the Net
Pool Balance.
3.4    The definition of “Required Reserves” in Schedule II to the TAA is hereby
replaced in its entirety with the following:
“Required Reserves” at any time means the sum of (a) the Yield Reserve, plus (b)
the Servicing Fee Reserve, plus (c) the greater of (i) the sum of the Loss
Reserve Ratio and the Dilution Reserve Percentage and (ii) the Minimum
Percentage, each as in effect at such time, multiplied by the Net Pool Balance
on such date, plus (d) the AUP Reserve.
SECTION 4.    Representations and Warranties. Each of Ashland, Ashland Specialty
Ingredients, and the SPV, as to itself, hereby represents and warrants to each
of the other parties hereto as follows:
(a)    after giving effect to this Amendment and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;
(b)    the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and
(c)    this Amendment constitutes the legal, valid and binding obligations of
such Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


       
 
2
 

717311918 12405988


 
 
 
 

SECTION 5.     Pro Forma Master Servicer Report. On or prior to the date hereof,
the Master Servicer shall deliver to the SPV, the Agent and each Managing Agent
a pro forma Master Servicer Report as of July 31, 2015 setting forth the
characteristics of the Receivables.
SECTION 6.    Renewal Fee. On the date hereof, the SPV shall pay to each
Committed Investor a renewal fee of 0.05% of its respective Commitment as of the
date hereof (the “Renewal Fee”).
SECTION 7.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon the occurrence of the following:
(a)    receipt by the Agent of:
(i)    counterparts to this Amendment duly executed by each of the parties
hereto, and
(ii)    the pro forma Master Servicer Report described in Section 5 above;
(b)    payment of the Renewal Fee described in Section 6 above; and
(c)    the execution and effectiveness of the SunTrust Payoff Letter.
SECTION 8.    Costs and Expenses. The SPV hereby agrees to pay the reasonable
costs and expenses of the Agent, including legal fees, in connection with this
Amendment within thirty (30) days receipt of a statement therefor.
SECTION 9.    References to TAA. Upon the effectiveness of this Amendment, each
reference in the TAA to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the TAA as amended hereby,
and each reference to the TAA in any other document, instrument or agreement
executed and/or delivered in connection with the TAA shall mean and be a
reference to the TAA as amended hereby.
SECTION 10.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
SECTION 11.    Effect of Amendment; Ratification. Except as specifically amended
hereby, the Transaction Documents are hereby ratified and confirmed in all
respects, and all of their provisions shall remain in full force and effect.
This Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of any Transaction Document other than as specifically
set forth herein.
SECTION 12.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same


       
 
3
 

717311918 12405988


 
 
 
 

instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 13.    Governing Law. This Amendment shall be deemed to be a contract
made under and governed by the internal laws of the State of New York without
giving effect to any conflicts of laws principles that would apply the
substantive laws of any other jurisdiction.
SECTION 14.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Purchase Documents or any provision hereof or thereof.
SECTION 15.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.




[Signature pages follow.]




       
 
4
 

717311918 12405988
 
 
 
 
 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 

  ASHLAND INC.          
 
By:
/s/  Eric N. Boni       Name:  Eric N. Boni       Title:  Vice President and
Treasurer        
 

 
 
 

  ASHLAND SPECIALTY INGREDIENTS G.P.          
 
By:
/s/  Lynn P. Freeman       Name:  Lynn P. Freeman      
Title:  Vice President/Assistant Secretary and
Treasurer
         

 
 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-1
 

717311918 12405988


 
 
 
 
 

  CVG CAPITAL III LLC          
 
By:
/s/  Asad P. Lodhi       Name:  Asad P. Lodhi      
Title:  President
         

 
 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-2
 

717311918 12405988
 
 
 
 
 

 
LIBERTY STREET FUNDING LLC, as a
Conduit Investor and an Uncommitted Investor
         
 
By:
/s/  Jill A. Russo       Name:  Jill A. Russo      
Title:  Vice President
         

 
 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-3
 

717311918 12405988


 
 
 
 
 

 
GOTHAM FUNDING CORPORATION, as a
Conduit Investor and an Uncommitted Investor
         
 
By:
/s/  David V. De Angelis       Name:  David V. De Angelis      
Title:  Vice President
         

 
 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-4
 

717311918 12405988


 
 
 
 
 

 
THE BANK OF NOVA SCOTIA, as Agent, a
Letter of Credit Issuer, a Committed Investor, a
Managing Agent and an Administrator
         
 
By:
/s/  Norman Last       Name:  Norman Last      
Title:  Managing Director
         

 
 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-5
 

717311918 12405988


 
 
 
 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as a Managing Agent and Administrator
for the BTMU Investor Group
         
 
By:
/s/  Eric Williams       Name:  Eric Williams      
Title:  Managing Director
         

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as a Letter of Credit Issuer and
Committed Investor for the
BTMU Investor Group
         
 
By:
/s/  Mark Campbell       Name:  Mark Campbell      
Title:  Authorized Signatory
         

 
 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



       
 
S-6
 

717311918 12405988
 
 
 
 
 
 


 

 
PNC BANK, NATIONAL ASSOCIATION, as
a Letter of Credit Issuer, a Managing Agent,
and Committed Investor
         
 
By:
/s/  Michael Brown       Name:  Michael Brown      
Title:  Senior Vice President
         



       
 
S-7
 

717311918 12405988

